
	

113 HRES 640 IH: Supporting the goals and ideals of “Helen Keller Deaf-Blind Awareness Week”.
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 640
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Takano (for himself and Mr. Yoder) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of Helen Keller Deaf-Blind Awareness Week.
	
	
		Whereas Helen Keller was one of the most accomplished, respected, and renowned Americans who was
			 deaf-blind;
		Whereas the loss of both vision and hearing, one of the most severe of all disabilities, affects
			 approximately 1.2 million people in the United States;
		Whereas more than 34 million Americans have hearing loss;
		Whereas approximately 21 million Americans have vision problems;
		Whereas approximately 80 million Americans have potentially blinding eye diseases;
		Whereas there are approximately 59,300 legally blind children in the United States;
		Whereas today, people who are deaf-blind are attending college, participating in social activities,
			 managing their everyday lives and actively engaged in their community
			 through employment and civic activities;
		Whereas it is highly appropriate and necessary to publicize the abilities and potential of our
			 fellow citizens who are deaf-blind, or who have severe vision and hearing
			 loss, and to recognize Helen Keller as a guiding example of courage, hope,
			 determination, and achievement for other individuals who are deaf-blind;
		Whereas in 1984, responding to the need for more awareness about the Deaf-Blind community, Congress
			 passed a resolution marking the last week in June as Helen Keller
			 Deaf-Blind Awareness Week;
		Whereas the House of Representatives recognizes June 22–28, 2014, as Helen Keller Deaf-Blind
			 Awareness Week; and
		Whereas the theme of the Helen Keller Deaf-Blind Awareness Week of 2014 is She’s Deaf-Blind and, with technology, she holds the world in her hands … just like her loved ones: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of Helen Keller Deaf-Blind Awareness Week; and
			(2)recognizes and honors people who are Deaf-Blind and organizations in the United States, such as the
			 Helen Keller National Center, which continue to promote the awareness and
			 needs of the Deaf-Blind Community.
			
